DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. 2019/0143636) in view of Jang et al. (U.S. 2015/0342099).
As to claim 1, Seo discloses a shielding member (300) as shown in figures 1-4 comprising:
a flexible shielding layer (100) having flexibility;
an insulating layer (210) stacked on the shielding layer, and an absorbing layer (200, para-0041);
wherein the shielding layer (100) includes:
a nanofiber layer (110) including electrically conductive nanofibers (111) which are coated with an adhesive material (131, 182), and electrically conductive solid particles (metal coating to each of a plurality of pores, para-0041, 0055, 0058, or conductive fillers 136, see figure 4) disposed in the nanofiber layer (110).

Jang teaches an electromagnetic wave absorbing sheet (200) as shown in figure 6 comprising an absorbing layer (2a) divided into a plurality of segments (20) disposed respectively on an insulating layer (1).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Jang employed in the shielding member of Seo in order to provide excellent electromagnetic wave absorbing rate, block EMI from components mounted on a PCB, and minimize heat generation.
As to claim 2, Seo as modified by Jang discloses the conductive solid particles (136) are disposed on portions, coated with the adhesive material (131), of the nanofiber layer (110).
As to claim 3, Seo as modified by Jang discloses the conductive particles of the shielding layer include at least one of metal particles or graphite particles (para-0059).
As to claim 4, Seo as modified by Jang discloses the shielding layer (100) is in contact with a ground portion (para-0049, 0065) of a printed circuit board (350) of an electronic device (para- 0047).
Regarding claim 5, Seo as modified by Jang teaches the insulating layer includes a first insulating layer (1) stacked on an upper surface of the shielding layer (3) and a second insulating layer (4) stacked on a lower surface of the shielding layer.
Regarding claim 7, Seo as modified by Jang teaches the absorbing layer (2) disposed on an upper surface of the second insulating layer (4).

As to claim 10, Seo as modified by Jang discloses the conductive solid particles of the shielding layer (100) include metal particles and graphite particles (carbon black power), and wherein a volume occupied by the graphite particles in the shielding layer is greater than a volume occupied by the metal particles in the shielding layer.
As to claim 11, Seo as modified by Jang discloses the nanofiber layer (110) of the shielding layer has a thickness ranging from 10 µm to 20 µm (para-0025, 0062).
Regarding claims 12-13, Seo as modified by Jang discloses the shielding layer (110) having a thickness about 15um, except for the nanofibers constituting the nanofiber layer of the shielding layer have a density ranging from 0.8 g/cm3 to 0.9 g/cm3, or about 0.86 g/cm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the nanofiber layer of the shielding layer have a density ranging from 0.8 g/cm3 to 0.9 g/cm3, or about 0.86 g/cm3 in order to provide excellent strengthen and EMI characteristics and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Aller, 105 USPQ 233.




Allowable Subject Matter
Claims 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Neither the references cited nor the cited references teaches, suggest, or in combination of an electronic device having the shielding member further includes an absorbing layer divided into a plurality of segments disposed respectively on the insulating layer so as to correspond to different electronic components mounted on the PCB.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848